IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-64,007-11


                   EX PARTE STEVEN EDWARD VILLNAVE, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. W13-22214-U(B) IN THE 291ST DISTRICT COURT
                             FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while

intoxicated and sentenced to fifty years’ imprisonment. The Fifth Court of Appeals affirmed his

conviction. Villnave v. State, No. 05-13-00617-CR (Tex. App.—Dallas Feb. 28, 2014) (not

designated for publication).

        Applicant contends, among other things, that he was denied pre-sentence credit and that trial

and appellate counsel were ineffective. His pre-sentence claim is dismissed. Ex parte Ybarra, 149
                                                                                               2
S.W.3d 147 (Tex. Crim. App. 2004). His remaining claims are denied. Accordingly, this application

is dismissed in part and denied in part.

Filed: November 18, 2015
Do not publish